Title: To Benjamin Franklin from Jean de Neufville & fils, [after 28 June 1779]
From: Neufville, Jean de, & fils
To: Franklin, Benjamin



High Honourable Sir!
[after June 28, 1779]
Will yoúr Excellency give me leave to transcribe at the foot of the present the latest important news we gott here from the Continent if she knew it already, She will excúse ús Zeal from the pleasúre we natúrally felt on the Arrivall of two bottoms from oúr frends in those qúarters, we have seven Sail in oúr harboúr and some more are dayly expected; may we enjoy the protection and Kind influence of yoúr Excellency those connections will give ús—business equal up to oúr spirits, of which we may hope Y E. will be convinced; and So complimenting YE. on the Last declaration of the Coúrt of Spain in favoúr of the American Caúse we make bold to add that if oúr wishes and those of oúr Worthy Protector of this City are granted, we may soon see likewise the Knot fastly tied which we endeavourd to Lay between the Two Sister Republicks.
May we begg the favoúr again to have the enclosed forwarded, tho’ we have occasion fr. writing we are ashamed to say our neighboúrs enjoy increased protection in the American trade, bútt we further we dare Say we will always if not Surpass them be equal to the most Zealoús Among them, in trúe affection for the Country Where Liberty resides.
May we begg once more for the Continúation of the powerfúll protection of yoúr excellency and so subscribe with the utmost Veneration and Regard High Honoúrable Sir! Yoúr Excellencys most devoted and Obedt Servants
John DE Neufville & Son.


Extract of the providence Gazet of the 24th. of Aprill
Boston, 22 Apl. On friday last great joy was diffused through this town, by the Arrivall of the Continentall fregat Warren Jno. Hopkins Esqr. after a very Súccessfull crúise she sailed fm. hence some weeks ago accompanied with the queen of france fregat Capn. Olney and the ranger of 20 Gúnns Capn Simson in the Continentall service they first took a privateer schooner of 14 Guns, from New York for which they gott intelligence of a fleet of provisions and stores bound fm that place to Georgia to a large Amoúnt for the supply of the brittish Army the fleet consisted in 9 Saill 7 of which have been taken, of the most considerable as


Kings shipJason
Capn.Porterfield
20 Gunns
150 men



ship Maria
16 Gunns
84 Men with 1800 Case of flour


privateer schooner the hibernia briggs patriot, Prince frederick, bachelor, john, and schooner Chance with stores. &ca.
8 Case Gúnn
45 men—


The jason Arrived on Saturday last the schooner Charlotte on friday at Rotterdam with oút the Valúes of the Vessells those prices [prizes] amoúnt far upward £80,000 stg. in Another paper it is Said fm. boston the 26 Apl. that all the Vessells had retúrnd safe and brought in the mentiond 8 prices.
This is probabily due to the Cautious advice we heard Some time ago given by great Generall Washington that Such a transport should be expected.

 
Addressed: To his Excellencÿ / B: Franklin Esqr. / Ambassador Plenipotentiary of the / Thirteen United States of No America. / at Passi
Notation: Neufville John & Son
